     Case 1:19-cr-00173-LMB Document 10 Filed 03/22/19 Page 1 of 1 PageID# 32

                                                                                                                           L
  AO 470(8/85) Order of Temporary Detention



                                  UNITED STATES DISTRICT COUR'-fe clerk,as.districtcourt
                                                                                                                  ALEXANDRIA. VIRGINIA


                                             EASTERN DISTRICT OF VIRGINIA



 UNITED STATES OF AMERICA

             V.                                                 ORDER OF TEMPORARY DETENTION
                                                                PENDING HEARING PURSUANT TO




                                                                   CASE NO.                        .135
                                                                                                  J
            Upon motion of the United States Government,it is hereby ORDERED that a

 detention hearing is set for _                                 |i^                                 at 'Zprv-l
  before the Honorable"lV\.|i/<?'Qn CIrYTiI 1 fisi v\i.A^tAiiLCnartrnniii "otDt)
 at 401Courthouse Square, Alexandria, Virginia.

           Pending this hearing,the defendant shall be held in custody by the United
 States Marshal and produced for the hearing.


                                                                Michael 8. Nachmanoff
                                                                                      /s/
                                                                                                     iff
                                                                United States Magistrate Judge
                                                               Michael S. Nachmanoff
                                                               United States Magistrate Judge


•If not held immediately upon defendant's first appearance,the hearing maybe continued for up to three days upon motion ofthe
Government,or up to five days upon motion of the defendant 18 U.S.C.§ 3142(f)(2).
           A hearing is required whenever the condidons set forth in 18 D.S.C.§ 3142(0 are present Subsection (1)sets forth the
grounds that may be asserted only by the attorney for the Government; subsection ff)states that a hearing is mandated npon the motion
of the attorney for the(government or upon the judicial officer's own motion if there is a serious risk that the defendant(a)will flee or
(b)will obstruct or attempt to obstructjustice, or threaten,injure,or intimidate,or attempt to threaten,injure,or intimidate a
prospective witness or juror.
